 



Exhibit 10.5

 



PLACEMENT AGENT WARRANT

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, WHICH OPINION SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

 

No. _________ Issue Date: _________________, 2013    

NEUROTROPE, INC.

Common Stock Purchase Warrant

_________________

 

THIS CERTIFIES THAT, for value received, [ ], or [his/her/its] registered
assigns (the “Holder”), is entitled to subscribe for and purchase from
Neurotrope, Inc., a Nevada corporation (the “Company”), at any time prior to
5:00 p.m., Eastern time, on ________________, the Shares at the Exercise Price
(each as defined in Section 1 below).

 

This Warrant is subject to the following terms and conditions:

 

1.             Shares. The Holder has, subject to the terms set forth herein,
the right to purchase, at any time during the Warrant Exercise Term, up to [ ] (
) shares (the “Shares” or the “Warrant Shares”) of Common Stock, par value
$0.0001, of the Company (“Common Stock”), at a per share exercise price of
$________ (the “Exercise Price”). The Exercise Price is subject to adjustment as
provided in Section 3 hereof.

 

2.             Exercise of Warrant.

 

(a) Exercise for Cash. This Warrant may be exercised by the Holder at any time
during the Warrant Exercise Term, in whole or in part, by delivering the notice
of exercise attached as Exhibit A hereto (the “Notice of Exercise”), duly
executed by the Holder to the Company at its principal office, or at such other
office as the Company may designate, accompanied by payment, in cash or by wire
transfer of immediately available funds or by check payable to the order of the
Company, of the amount obtained by multiplying the number of Shares designated
in the Notice of Exercise by the Exercise Price (the “Purchase Price”). For
purposes hereof, “Exercise Date” shall mean the date on which all deliveries
required to be made to the Company upon exercise of this Warrant pursuant to
this Section 2(a) shall have been made.

 

(b) Cashless Exercise. In addition to the provisions of Section 2(a) above, at
any time, the Holder may, in its sole discretion, exercise all or any part of
this Warrant in a “cashless” or “net-issue” exercise (a “Cashless Exercise”) by
delivering to the Company (1) the Notice of Exercise and (2) the original
Warrant, pursuant to which the Holder shall surrender the right to receive upon
exercise of this Warrant the full number of Warrant Shares set forth in Section
1 hereof and instead, without cash payment, shall receive a number of Warrant
Shares calculated by using the following formula:

 



C-1

 

 



  X =   Y  (A - B)         A             with:   X =   the number of Warrant
Shares to be issued to the Holder         Y = the number of Warrant Shares with
respect to which the Warrant is being exercised             A = the fair value
per share of Common Stock on the date of exercise of this Warrant             B
= the then-current Exercise Price of the Warrant



 

Solely for the purposes of this paragraph, “fair value” per share of Common
Stock shall mean (A) the average of the closing sales prices, as quoted on the
primary national or regional stock exchange on which the Common Stock is listed,
or, if not listed, on the Nasdaq Market if quoted thereon, or, if not listed or
quoted, the OTC Bulletin Board (or any tier of the OTC Markets) if quoted
thereon, on the twenty (20) trading days immediately preceding the date on which
the Notice of Exercise is deemed to have been sent to the Company, or (B) if the
Common Stock is not publicly traded as set forth above, as reasonably and in
good faith determined by the Board of Directors of the Company as of the date
which the Notice of Exercise is deemed to have been sent to the Company.

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for such shares shall be deemed to have commenced, on the
date this Warrant was originally issued.

 

(c) Issuance of Certificates. As soon as practicable after the exercise of this
Warrant, in whole or in part, in accordance with Section 2(a) or (b) hereof, the
Company, at its expense, shall cause to be issued in the name of and delivered
to the Holder (i) a certificate or certificates for the number of fully paid and
non-assessable Shares to which the Holder shall be entitled upon such exercise
and, if applicable, (ii) a new warrant of like tenor to purchase all of the
Shares that may be purchased pursuant to the portion, if any, of this Warrant
not exercised by the Holder. The Holder shall for all purposes hereof be deemed
to have become the Holder of record of such Shares on the date on which the
Notice of Exercise and payment of the Purchase Price in accordance with Section
2(a) were delivered and made or the date of notice of cashless exercise in
accordance with Section 2(b) hereof, respectively, irrespective of the date of
delivery of such certificate or certificates, except that if the date of such
delivery, notice and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
record of such Shares at the close of business on the next succeeding date on
which the stock transfer books are open.

 

(d) Taxes. The issuance of the Shares upon the exercise of this Warrant, and the
delivery of certificates or other instruments representing such Shares, shall be
made without charge to the Holder for any tax or other charge of whatever nature
in respect of such issuance and the Company shall bear any such taxes in respect
of such issuance.

 

 

 

 

3.             Adjustment of Exercise Price and Number of Shares.

 

(a) Adjustment for Reclassification, Consolidation or Merger. If while this
Warrant, or any portion hereof, remains outstanding and unexpired there shall be
(i) a reorganization or recapitalization (other than a combination,
reclassification, exchange or subdivision of shares otherwise provided for
herein), (ii) a merger or consolidation of the Company with or into another
corporation or other entity in which the Company shall not be the surviving
entity, or a reverse merger in which the Company shall be the surviving entity
but the shares of the Company’s capital stock outstanding immediately prior to
the merger are converted by virtue of the merger into other property, whether in
the form of securities, cash or otherwise, or (iii) a sale or transfer of the
Company’s properties and assets as, or substantially as, an entirety to any
other corporation or other entity in one transaction or a series of related
transactions, then, as a part of such reorganization, recapitalization, merger,
consolidation, sale or transfer, unless otherwise directed by the Holder, all
necessary or appropriate lawful provisions shall be made so that the Holder
shall thereafter be entitled to receive upon exercise of this Warrant, during
the period specified herein and upon payment of the Exercise Price then in
effect, the greatest number of shares of capital stock or other securities or
property that a holder of the Shares deliverable upon exercise of this Warrant
would have been entitled to receive in such reorganization, recapitalization,
merger, consolidation, sale or transfer if this Warrant had been exercised
immediately prior to such reorganization, recapitalization, merger,
consolidation, sale or transfer, all subject to further adjustment as provided
in this Section 3. If the per share consideration payable to the Holder for
Shares in connection with any such transaction is in a form other than cash or
marketable securities, then the value of such consideration shall be determined
in good faith by the Company’s Board of Directors (the “Board of Directors”).
The foregoing provisions of this paragraph shall similarly apply to successive
reorganizations, recapitalizations, mergers, consolidations, sales and transfers
and to the capital stock or securities of any other corporation that are at the
time receivable upon the exercise of this Warrant. In all events, appropriate
adjustment shall be made in the application of the provisions of this Warrant
with respect to the rights and interests of the Holder after the transaction, to
the end that the provisions of this Warrant shall be applicable after that
event, as near as reasonably may be, in relation to any shares or other property
deliverable or issuable after such reorganization, recapitalization, merger,
consolidation, sale or transfer upon exercise of this Warrant.

 

(b) Adjustments for Split, Subdivision or Combination of Shares. If the Company
shall at any time subdivide (by any stock split, stock dividend,
recapitalization, reorganization, reclassification or otherwise) the shares of
Common Stock subject to acquisition hereunder, then, after the date of record
for effecting such subdivision, the Exercise Price in effect immediately prior
to such subdivision will be proportionately reduced and the number of shares of
Common Stock subject to acquisition upon exercise of the Warrant will be
proportionately increased. If the Company at any time combines (by reverse stock
split, recapitalization, reorganization, reclassification or otherwise) the
shares of Common Stock subject to acquisition hereunder, then, after the record
date for effecting such combination, the Exercise Price in effect immediately
prior to such combination will be proportionately increased and the number of
shares of Common Stock subject to acquisition upon exercise of the Warrant will
be proportionately decreased.

 

(c) Adjustments for Dividends in Stock or Other Securities or Property. If while
this Warrant, or any portion hereof, remains outstanding and unexpired, the
holders of any class of securities as to which purchase rights under this
Warrant exist at the time shall have received or, on or after the record date
fixed for the determination of eligible stockholders, shall have become entitled
to receive, without payment therefor, other or additional stock or other
securities or property (other than cash) of the Company by way of dividend, then
and in each case, this Warrant shall represent the right to acquire, in addition
to the number of shares of such class of security receivable upon exercise of
this Warrant, and without payment of any additional consideration therefor, the
amount of such other or additional stock or other securities or property (other
than cash) of the Company that such holder would hold on the date of such
exercise had it been the holder of record of the class of security receivable
upon exercise of this Warrant on the date hereof and had thereafter, during the
period from the date hereof to and including the date of such exercise, retained
such shares and/or all other additional stock available to it as aforesaid
during said period, giving effect to all adjustments called for during such
period by the provisions of this Section 3.

 



 

 

 

(d) Notice of Adjustments. Upon any adjustment of the Exercise Price and any
increase or decrease in the number of Shares purchasable upon the exercise of
this Warrant, then, and in each such case, the Company, within 30 days
thereafter, shall give written notice thereof to the Holder at the address of
such Holder as shown on the books of the Company, which notice shall state the
Exercise Price as adjusted and, if applicable, the increased or decreased number
of Shares purchasable upon the exercise of this Warrant, setting forth in
reasonable detail the method of calculation of each.

 

4.             Notices. All notices, requests, consents and other communications
required or permitted under this Warrant shall be in writing and shall be deemed
delivered (i) three business days after being sent by registered or certified
mail, return receipt requested, postage prepaid or (ii) one business day after
being sent via a reputable nationwide overnight courier service guaranteeing
next business day delivery or (iii) on the business day of delivery if sent by
facsimile transmission, in each case to the intended recipient as set forth
below:

 

If to the Company to:

 

Neurotrope, Inc.

10732 Hawk’s Vista St.

Plantation, FL 33324

Attn: Dr. James New

 

Facsimile: __________

 

With a copy (that shall not constitute notice) to:

 

Bilzin Sumberg Baena Price & Axelrod LLP

1450 Brickell Ave, 23rd Floor

Miami, FL 33131

Attention: Laura Vaughn

Facsimile: 305-351-2286

 

If to the Holder to:

 

The contact information

listed on the attached

Warrant Contact Information Sheet

 

Either party may give any notice, request, consent or other communication under
this Warrant using any other means (including personal delivery, messenger
service, facsimile transmission, first class mail or electronic mail), but no
such notice, request, consent or other communication shall be deemed to have
been duly given unless and until it is actually received by the party for whom
it is intended. Either party may change the address to which notices, requests,
consents or other communications hereunder are to be delivered by giving the
other party notice in the manner set forth in this Section 4.

 



 

 

 

5.             Legends. Each certificate evidencing the Shares issued upon
exercise of this Warrant shall be stamped or imprinted with a legend
substantially in the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, WHICH OPINION SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

6.             Removal of Legend. Upon request of a holder of a certificate with
the legends required by Section 5 hereof, the Company shall issue to such holder
a new certificate therefor free of any transfer legend, if, with such request,
the Company shall have received an opinion of counsel satisfactory to the
Company in form and substance to the effect that any transfer by such holder of
the Shares evidenced by such certificate will not violate the Act or any
applicable state securities laws.

 

7.             Fractional Shares. No fractional Shares will be issued in
connection with any exercise hereunder. Instead, the Company shall round up, as
nearly as practicable to the nearest whole Share, the number of Shares to be
issued.

 

8.             Rights of Stockholders. Except as expressly provided in Section
3(c) hereof, the Holder, as such, shall not be entitled to vote or receive
dividends or be deemed the holder of the Shares or any other securities of the
Company that may at any time be issuable on the exercise hereof for any purpose,
nor shall anything contained herein be construed to confer upon the Holder, as
such, any of the rights of a stockholder of the Company or any right to vote for
the election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, consolidation, merger, conveyance, or otherwise) or to receive
notice of meetings, or otherwise until this Warrant shall have been exercised
and the Shares purchasable upon the exercise hereof shall have been issued, as
provided herein.

 

9.             Transfers and Assignments. Subject to compliance with applicable
securities laws, this Warrant, and the rights evidenced hereby, may be
transferred by any registered holder hereof (a “Transferor”). On the surrender
for exchange of this Warrant, with the Transferor's endorsement in the form of
Exhibit B attached hereto (the “Transferor Endorsement Form”) and together with
an opinion of counsel reasonably satisfactory to the Company that the transfer
of this Warrant will be in compliance with applicable securities laws, the
Company will issue and deliver to or on the order of the Transferor thereof a
new Warrant or Warrants of like tenor, in the name of the Transferor and/or the
transferee(s) specified in such Transferor Endorsement Form (each a
“Transferee”), calling in the aggregate on the face or faces thereof for the
number of shares of Common Stock called for on the face or faces of the Warrant
so surrendered by the Transferor.

 

10.             Miscellaneous.

 



 

 

 

(a) This Warrant and disputes arising hereunder shall be governed by and
construed and enforced in accordance with the laws of the State of Nevada
applicable to agreements made and to be performed wholly within such State,
without regard to its conflict of law rules.

 

(b) The headings in this Warrant are for purposes of reference only, and shall
not limit or otherwise affect any of the terms hereof.

 

(c) The covenants of the respective parties contained herein shall survive the
execution and delivery of this Warrant.

 

(d) The terms of this Warrant shall be binding upon and shall inure to the
benefit of any successors or permitted assigns of the Company and of the Holder
and of the Shares issued or issuable upon the exercise hereof.

 

(e) This Warrant and the other documents delivered pursuant hereto constitute
the full and entire understanding and agreement between the parties with regard
to the subject hereof.

 

(f) The Company shall not, by amendment of the Certificate of Incorporation or
Bylaws, or through any other means, directly or indirectly, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant and
shall at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Holder contained herein against impairment.

 

(g) Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and, in the case of any such
loss, theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory in form and amount to the Company, or, in the case of any such
mutilation, upon surrender and cancellation of such Warrant, the Company, at its
expense, will execute and deliver to the Holder, in lieu thereof, a new Warrant
of like date and tenor.

 

(h) This Warrant and any provision hereof may be amended, waived or terminated
only by an instrument in writing signed by the Company and the Holder.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer.

 



  NEUROTROPE, INC.                     By:         Name:     Title:   



  

 

 

 

WARRANT CONTACT INFORMATION SHEET

 

 

Holder Name: _______________________________________________

 

Address:
____________________________________________________________________________

 

Fax Number: __________________________

 

Email: _______________________________

 

 

 

 

Exhibit A

NOTICE OF EXERCISE

 

TO:Neurotrope, Inc.

Attention: President

 

The undersigned hereby elects to purchase _______________ shares (the “Shares”)
of Common Stock of Neurotrope, Inc. (the “Company”) pursuant to the terms of the
attached Warrant, and delivers herewith:

 

(1) $______________ (in cash as provided for in the foregoing Warrant) and any
applicable taxes payable by the undersigned pursuant to such Warrant; and

 

(2) _______________ shares of Common Stock underlying the attached Warrant
(pursuant to a Cashless Exercise in accordance with Section 2(b) of the Warrant)
(check here if the undersigned desires to deliver a Warrant for an unspecified
number of shares equal to the number sufficient to effect a Cashless Exercise
[___]).

 

Please issue a certificate or certificates representing said shares in the name
of the undersigned or in such other name as is specified below:

 



  (Name)                 (Address)  

 

If the shares issuable upon this exercise of the Warrant are not all of the
Shares which the Holder is entitled to acquire upon the exercise of the Warrant,
the undersigned requests that a new Warrant evidencing the rights not so
exercised be issued in the name of and delivered to:

 



  (Name)                 (Address)  

 

The undersigned hereby represents and warrants the following:

 

(a) He/she/it has such knowledge and experience in financial and business
affairs that he/she/it is capable of evaluating the merits and risks involved in
purchasing the Shares, (ii) is able to bear the economic risks involved in
purchasing the Shares, and (iii) is an “accredited investor,” as defined in Rule
501(a) of Regulation D promulgated under the Securities Act of 1933, as amended;

 

(b) In making the decision to purchase the Shares, he/she/it has relied solely
on independent investigations made by it and has had the opportunity to ask
questions of, and receive answers from, the Company concerning the Shares, the
financial condition, prospective business and operations of the Company and has
otherwise had an opportunity to obtain any additional information, to the extent
that the Company possess such information or could acquire it without
unreasonable effort or expense;

 



A-1

 

 

(c) The overall commitment of the undersigned to investments that are not
readily marketable is not disproportionate to his/hers/its net worth and income,
and the purchase/acquisition of the Shares will not cause such overall
commitment to become disproportionate; it can afford to bear the loss of the
purchase price of the Shares;

 

(d) He/she/it has no present need for liquidity in its investment in the Shares;
and

 

(e) He/she/it acknowledges that the transaction contemplated in connection with
the purchase/acquisition of the Shares has not been reviewed or approved by the
Securities and Exchange Commission or by any administrative agency charged with
the administration of the securities laws of any state, and that no such agency
has passed on or made any recommendation or endorsement of any of the securities
contemplated hereby.

 



  (Signature and Date)       Name (print):    

 



A-2

 

 

Exhibit B

 

FORM OF TRANSFEROR ENDORSEMENT

(To be signed only on transfer of Warrant)

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of NEUROTROPE, INC. to which the within Warrant relates specified under
the headings “Percentage Transferred” and “Number Transferred,” respectively,
opposite the name(s) of such person(s) and appoints each such person Attorney to
transfer its respective right on the books of NEUROTROPE, INC. with full power
of substitution in the premises.

 

Transferees Percentage Transferred Number Transferred                  

 

If the total of the Shares are not all of the Shares evidenced by the foregoing
Warrant, the undersigned Transferor requests that a new Warrant evidencing the
right to acquire the Shares not so transferred assigned be issued in the name of
and delivered to the undersigned Transferor.

 



Dated:  __________________, _______        

(Signature must conform to name of holder 

 as specified on the face of the Warrant)

      Signed in the presence of:                 (Name)   (Address)      

ACCEPTED AND AGREED:

[TRANSFEREE]

              (Name)       (Address)



 



B-1





 